DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The most pertinent prior art (the Colombi, Reese, and Terma references) has already been made of record in the parent application and in the instant application on the IDS dated 9/29/2021.
As with the parent case, examiner notes that the claims integrate a clear practical application of providing an optimized spacecraft system configuration, thereby maximizing payloads for a mission without affecting service. See for example 916-17 of the instant application's specification. For this reason, the claims are eligible under 35 USC 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims X of U.S. Patent No. 11127102, formerly application 16/945,319. Although the claims at issue are not identical, they are not patentably distinct from each other because they are related in a genus/species manner, with the instant claims comprising the genus claims.  
Instant claim 1 corresponds to reference claim 1 
Instant claim 2 corresponds to reference claim 2
Instant claim 3 corresponds to reference claim 3
Instant claim 4 corresponds to reference claim 6 
Instant claim 5 corresponds to reference claim 7 
Instant claim 6 corresponds to reference claim 8
Instant claim 7 corresponds to reference claim 10 
Instant claim 8 corresponds to reference claim 13 
Instant claim 9 corresponds to reference claim 19 
Instant claim 10 corresponds to reference claim 20
Instant claims 11-20 correspond to the same reference claims as instant claims 1-10 (as set forth above) in the same order.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims recite the features at cause for allowance in the parent application.  The reasons for allowance in that case are equally applicable here.  They are:
The claims distinguish the spacecraft system configuration that most closely meets the mission requirements for a plurality of rideshare missions (as claimed) from the references cited, and the art as a whole, which is concerned with scheduling and providing orbital parameters for multiple launches of different spacecraft systems. As summarized by applicant, “the claim is about mission performance, not about a launch service”, referring to the claimed features that optimize payloads based on the rideshare requirements, rather than the prior art which optimizes the launch properties of spacecraft (e.g. orbital trajectories of spacecraft being launched simultaneously by a launch vehicle) for multiple customers. Applicant’s distinction here is important, as it demonstrates that the art is concerned with spacecraft to launch vehicle optimizations, rather than the payload to spacecraft optimizations as claimed. Inview of the above, the claims distinguish over the art of record, which represents the closest prior art, and as such, distinguish over the art as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/               Primary Examiner, Art Unit 2147